
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 108
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mrs. Maloney (for
			 herself, Ms. Baldwin, and
			 Mrs. Biggert) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Shi’ite Personal Status Law in Afghanistan violates the fundamental human
		  rights of women and should be repealed.
	
	
		Whereas in March 2009, the Shi’ite Personal Status Law was
			 approved by the parliament of Afghanistan and signed by President Hamid
			 Karzai;
		Whereas according to the United Nations, the law legalizes
			 marital rape by mandating that a wife cannot refuse sex to her husband unless
			 she is ill;
		Whereas the law also weakens mothers’ rights in the event
			 of a divorce and prohibits a woman from leaving her home unless her husband
			 determines it is for a legitimate purpose;
		Whereas President Barack Obama has called the law
			 abhorrent and stated that there are certain basic
			 principles that all nations should uphold, and respect for women and respect
			 for their freedom and integrity is an important principle;
		Whereas the United Nations High Commissioner for Human
			 Rights has said that the law represents a huge step in the wrong
			 direction and is extraordinary, reprehensible and reminiscent of
			 the decrees made by the Taliban regime in Afghanistan in the
			 1990s;
		Whereas the Secretary-General of the North Atlantic Treaty
			 Organization (NATO) has asserted that passage of the law could discourage
			 countries in Europe from contributing additional troops to help combat
			 terrorism in the region;
		Whereas President Karzai has instructed the Government of
			 Afghanistan and members of the clergy to review the law and change any articles
			 that are not in keeping with Afghanistan’s Constitution and Islamic Sharia, yet
			 has not made a concrete declaration that the provision legalizing marital rape
			 and other provisions curtailing women’s rights will be removed
			 completely;
		Whereas the law includes provisions that are fundamentally
			 incompatible with the obligations of the Government of Afghanistan under the
			 various international instruments that it has ratified, as well as under its
			 own Constitution;
		Whereas Afghanistan is a signatory of the Universal
			 Declaration of Human Rights (UDHR), which establishes the principle of
			 nondiscrimination, including on the basis of sex, and states that men and women
			 are entitled to equal rights to marriage, during marriage, and at its
			 dissolution;
		Whereas Afghanistan became a party to the International
			 Covenant on Economic, Social and Cultural Rights, done at New York December 16,
			 1966, and entered into force January 3, 1976 (ICESCR), which emphasizes the
			 principle of self-determination, in that men and women may freely determine
			 their political status as well as their economic, social, and cultural
			 development;
		Whereas Afghanistan acceded to the Convention on the
			 Elimination of All Forms of Discrimination Against Women, done at New York
			 December 18, 1979, and entered into force September 3, 1981 (CEDAW), which
			 condemns discrimination against women in all its forms and reaffirms the equal
			 rights and responsibilities of men and women during marriage and at its
			 dissolution;
		Whereas, notwithstanding any declarations or reservations
			 made upon ratification of these various international conventions, the
			 Government of Afghanistan is under an obligation not to act in any way which
			 might defeat the object and purpose of these conventions, pursuant to the
			 Vienna Convention on the Law of Treaties, done at New York May 23, 1969, and
			 entered into force January 27, 1980, which is widely recognized as embodying
			 customary international law;
		Whereas Article 22 of the Constitution of Afghanistan
			 (2003) prohibits any kind of discrimination between and privilege among the
			 citizens of Afghanistan and establishes the equal rights of all citizens before
			 the law;
		Whereas Article 54 of the Constitution of Afghanistan
			 obligates the Government of Afghanistan to ensure the physical and
			 psychological well-being of the family, especially of mothers and
			 children;
		Whereas the international community and the United States
			 have a long-standing commitment to and interest in working with the people and
			 Government of Afghanistan to re-establish respect for fundamental human rights
			 and protect women’s rights in Afghanistan; and
		Whereas the provisions in the Shi’ite Personal Status Law
			 that restrict women’s rights are diametrically opposed to those goals: Now,
			 therefore, be it
		
	
		That Congress—
			(1)urges the Government of Afghanistan and
			 President Hamid Karzai to declare the provisions of the Shi’ite Personal Status
			 Law on marital rape and restrictions on women's freedom of movement
			 unconstitutional;
			(2)supports the
			 decision by President Karzai to analyze the draft law and strongly urges him
			 not to publish it on the grounds that it violates the Constitution of
			 Afghanistan and the basic human rights of women;
			(3)encourages the
			 Secretary of State, the Special Representative to Afghanistan and Pakistan, the
			 Ambassador-at-Large for International Women’s Issues, and the United States
			 Ambassador to Afghanistan to consider and address the status of women’s rights
			 and security in Afghanistan to ensure that these rights are not being eroded
			 through unjust laws, policies, or institutions; and
			(4)encourages the
			 Government of Afghanistan to solicit information and advice from the Ministry
			 of Justice, the Ministry for Women’s Affairs, the Afghanistan Independent Human
			 Rights Commission, and women-led nongovernmental organizations to ensure that
			 current and future legislation and official policies protect and uphold the
			 equal rights of women, including through national campaigns to lead public
			 discourse on the importance of women’s status and rights to the overall
			 stability of Afghanistan.
			
